PER CURIAM.
Plaintiffs, Joseph A. Laurite and Theresa A. Laurite, appeal from a final judgment of the Tax Court that sustained a ruling by the Director of the Division of Taxation denying plaintiffs a credit on their 1987 New Jersey income tax return for taxes Joseph *153Laurite claims he paid the State of New York on a 1987 cash distribution he received from a subchapter S corporation in which he owns stock.
We affirm substantially for the reasons expressed by Judge Lasser in his opinion reported at 12 N.J.Tax 483 (1992).